DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 6/28/2022, in which claim(s) 25-45 is/are presented for further examination.
Claim(s) 1-24 has/have been cancelled.
Claim(s) 25-45 has/have been added.

Response to Amendments
Applicant’s addition(s) of claim(s) 25, 33 and 38 has/have been accepted.  Support was found in at least [0011] and [0025] of the specification and originally filed claim(s) 1, 9, 17 and 21.
Applicant’s addition(s) of claim(s) 26 has/have been accepted.  Support was found in at least [0010] and [0021] of the specification.
Applicant’s addition(s) of claim(s) 27 has/have been accepted.  Support was found in at least [0011] of the specification.
Applicant’s addition of the first claim 28 and 39 has/have been accepted.  Support was found in at least [0011] of the specification.
Applicant’s addition of the second claim 28 and 40 has/have been accepted.  Support was found in at least [0011] and [0023] of the specification.
Applicant’s addition(s) of claim(s) 29, 34 and 41 has/have been accepted.  Support was found in at least [0012] of the specification.
Applicant’s addition(s) of claim(s) 30, 35 and 42 has/have been accepted.  Support was found in at least [0011] and [0026] of the specification.
Applicant’s addition(s) of claim(s) 31, 36 and 43 has/have been accepted.  Support was found in at least [0027] of the specification.
Applicant’s addition(s) of claim(s) 32, 37 and 44 has/have been accepted.  Support was found in at least [0025] of the specification.
Applicant’s addition(s) of claim(s) 45 has/have not been accepted.  Please see the 35 U.S.C. 112(a) rejection below.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-45, filed on 6/28/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant argues:
…
When get request is processed, the hash table is accessed and the logic tree is not accessed. When a range request is processed, the logic tree is accessed and the hash table is not accessed. For a given command (e.g., either get request or range query request), only one of the hash table and the logic tree are accessed (depending on the command), not both. This results in processing being efficiently performed for both of these commands in O(1) time.
… (Emphasis added).

See the bottom of page 7 to page 8 of applicant’s remarks, filed on 6/28/2022, have been fully considered but they are not persuasive.
The examiner respectfully disagrees.  Claim(s) 25, 33, 38 use “comprising” language and recite:
receiving, by a storage device, a command having one or more keys to access a hybrid key-value data structure having a hash table and a logic tree in the storage device;
determining a command type from the command;
when the command type is a get value request, applying a hash function to a first key of the one or more keys to determine an index into the hash table, retrieving a value from an entry of the hash table selected by the index, and returning the value; and
when the command type is a range query request, traversing the logic tree to determine one or more nodes of the logic tree storing one or more keys in a range from a first key to a second key of the one or more keys and returning one or more values associated with the one or more nodes from the storage device when the one or more nodes include one or more keys in the range from the first key to the second key of the one or more keys.

(or similar language).
Upon a plain reading, the claim language does not specify that only a get value request or a range query request (i.e., there could be other commands as well) can occur nor does it specify whether either only a get value request or a range query request can occur or both and whether other commands can be involved.  There is no language stating “wherein the command consists of a get value request and a range query request” or “only processing one command at a time”.  The claim is open ended and, thus, the claim language, under the broadest reasonable interpretation, could be read to perform a get value request, a range query request or both or neither.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In the amendment, dated 6/28/2022, applicant has added 2 claim 28.
Claim(s) 27 is/are objected to because of the following informalities:  in line 1, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 29 is/are objected to because of the following informalities:  in line 2, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 30 is/are objected to because of the following informalities:  in line 2, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 34 is/are objected to because of the following informalities:  in lines 3-4, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 35 is/are objected to because of the following informalities:  in lines 3-4, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 38 is/are objected to because of the following informalities:  in lines 2-3, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”;
in line 6, “access a hybrid key-value” should be corrected to “access the hybrid key-value”;
in line 7, “including a hash table and a logic tree in the storage device;” should be corrected to “including the hash table and the logic tree in the storage device circuitry;”; and
in line 15, “the storage device when” should be corrected to “the storage device circuitry when”.  Appropriate correction is required.
Claim(s) 41 is/are objected to because of the following informalities:  in line 2, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 42 is/are objected to because of the following informalities:  in line 2, “hybrid key-value structure” should be corrected to “hybrid key-value data structure”.  Appropriate correction is required.
Claim(s) 43 is/are objected to because of the following informalities:  in line 5, “the storage device.” should be corrected to “the storage device circuitry.”.  Appropriate correction is required.
Claim(s) 44 is/are objected to because of the following informalities:  in line 5, “the storage device.” should be corrected to “the storage device circuitry.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 45 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has/have added claim(s) 45, which recite(s) “wherein values stored in nodes of the logic tree are null values having a size of zero bytes”.  The examiner searched the specification, [0010], [0021], [0038], [0058], [0066], [0074], [0082] and [0090] disclose storing “a null value, a zero byte sized value…”; however, they do not disclose “null values having a size of zero bytes”.  Therefore, the claim(s) is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.
Note: The examiner will reconsider the rejection(s) if applicant provides support for the limitation(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 28 and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 28 and 40 use(s) the term “O(1) time”; however, this term is not defined in the claim(s) and, using the broadest reasonable interpretation, the term is still undefined.  Therefore, the claim(s) is/are indefinite

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 25-32 is/are rejected under 35 U.S.C. 101 to because the claimed invention is directed to an abstract idea without significantly more.  Claim(s) 25 recite(s) conditional language (i.e., “when the command type is a get value request…” and “when the command type is a range query request…”).  According to the precedential case, Ex parte Schulhauser (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf) the conditional language need not be performed if the condition is not met.  Under the broadest reasonable interpretation, the claim only requires the “receiving, by a storage device, a command…” and the “determining a command type…” steps to fulfill the claim language.
“Receiving or transmitting data over a network” are “elements that the courts have recognized as well-understood, routine, conventional activity in particular fields, see MPEP 2106.05(d)(II)(i).
Claim 25 recites a “storage device”; however, “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"), see MPEP 2106.04(a)(2)(III)(C).
Therefore, the “receiving, by a storage device, a command…” step is a well-understood, routine, conventional activity and the resuscitation of a storage device does not make the claim subject matter eligible under 35 U.S.C. 101.
“Determining a command type…” step, under the broadest reasonable interpretation could happen in a person’s mind by simply reading the command and deciding what kind of command it is.  After this determination is made, nothing happens.  Thus, a practical application of the judicial exception does not occur.  Therefore, the claim is an abstract idea (i.e., a mental process) without significantly more, and thus, subject matter ineligible.
Claim(s) 26-32 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al., US 2017/0139594 A1 (hereinafter “Ahn”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 25, 33 and 38
Ahn discloses a method comprising:
receiving, by a storage device (Ahn, [0015], see the memory), a command having one or more keys (Ahn, [0045], see communicating keys and range queries) to access a hybrid key-value data structure having a hash table and a logic tree in the storage device (Ahn, [0048] and [0049], see tree structure placed prior to the hash table);
determining a command type from the command (Ahn, [0047], see the NoSQL DB system providing both single entry/point and range queries, which means the database must determine whether to execute a single entry/point query or a range query);
when the command type is a get value request, applying a hash function to a first key of the one or more keys to determine an index into the hash table, retrieving a value from an entry of the hash table selected by the index, and returning the value (Ahn, [0049], see single entry/point query into a hash table); and
when the command type is a range query request, traversing the logic tree to determine one or more nodes of the logic tree storing one or more keys in a range from a first key to a second key of the one or more keys and returning one or more values associated with the one or more nodes from the storage device when the one or more nodes include one or more keys in the range from the first key to the second key of the one or more keys (Ahn, [0056], see receiving a range query and finding multiple matching entries located at the addresses and retrieving the associated values stored therein, where the keys sent with the query are used to retrieve values in the tables and trees, see Ahn, [0053]).
Note: Upon a plain reading, the claim language does not specify that only a get value request or a range query request (i.e., there could be other commands as well) can occur nor does it specify whether either only a get value request or a range query request can occur or both and whether other commands can be involved.
Claim(s) 33 and 38 recite(s) similar limitations to claim 25 and is/are rejected under the same rationale.
With respect to claim 33, Ahn discloses at least one tangible machine-readable non-transitory medium comprising a plurality of instructions (Ahn, [0015], see the memory).
With respect to claim 38, Ahn discloses an apparatus comprising:
non-volatile memory circuitry (Ahn, [0015], see the memory); and
storage device circuitry (Ahn, [0015], see the memory controller).

Claim 26
With respect to claim 26, Ahn discloses wherein a size of values stored in nodes of the logic tree is less than ten bytes (Ahn, [0040] and [0041], see memory sizes and where limiting the size of the memory used is merely a design choice by the inventor).

Claim 27
With respect to claim 27, Ahn discloses comprising storing the hybrid key-value structure in a volatile memory (Ahn, [0039], see random access memory and where to store data is merely a design choice by the inventor).

Claims 28 and 39
With respect to claims 28 and 39, Ahn discloses comprising storing the hash table in a volatile memory and the logic tree in a non-volatile memory (Ahn, [0039], see random access memory and where to store data is merely a design choice by the inventor; and Ahn, [0060], see non-volatile memory).

Claims 28 and 40
With respect to claims 28 and 40, Ahn discloses comprising processing the command in O(1) time (Ahn, [0047], see predictable search times).

Claims 29, 34 and 41
With respect to claims 29, 34 and 41, Ahn discloses comprising synchronously updating the hash table and the logic tree of the hybrid key-value structure when the command is a put request (Ahn, [0057] and [0058], see insert operation; and Ahn, [0066], see table indexer tree and the mapper tables are deleted, updated or modified [i.e., “put”]).

Claims 30, 35 and 42
With respect to claims 30, 35 and 42, Ahn discloses comprising asynchronously updating the hash table and the logic tree of the hybrid key-value structure when the command is a put request (Ahn, [0057] and [0058], see insert operation; and Ahn, [0066], see table indexer tree and the mapper tables are deleted, updated or modified [i.e., “put”]).

Claims 31, 36 and 43
With respect to claims 31, 36 and 43, Ahn discloses comprising when the command type is a put request, updating a node of the logic tree with a first key of the command, and applying a hash function to the first key to determine an index into the hash table of the hybrid key-value data structure, storing an address into an entry of the hash table selected by the index, and storing a value from the command at the address in the storage device (Ahn, [0057] and [0058], see insert operation; Ahn, [0066], see table indexer tree and the mapper tables are deleted, updated or modified [i.e., “put”]; and Ahn, [0049], see single entry/point query into a hash table).

Claims 32, 37 and 44
With respect to claims 32, 37 and 44, Ahn discloses comprising when the command type is a get value request, applying the hash function to the first key of the one or more keys to determine the index into the hash table of the hybrid key-value data structure, retrieving an address from the entry of the hash table selected by the index, and returning a value stored at the address in the storage device (Ahn, [0049], see single entry/point query into a hash table).

Claim 45
With respect to claim 45, Ahn discloses wherein values stored in nodes of the logic tree are null values having a size of zero bytes (Ahn, [0040] and [0041], see memory sizes and where limiting the size of the memory used is merely a design choice by the inventor; Note: A “null” value by its very nature is a character code with a null value; literally, a character meaning “nothing”, see “NUL” in the Microsoft Computer Dictionary, Fifth Edition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Baird et al., CN 113377836 A, for efficiently implementing a rapidly replicable database;
– Bhattacharjee et al., 9858303, for in-memory latch-free index structure;
– Ahn et al., KR 20170057821236071, for searching interface;
– Fan et al., 201870091475, for range search on encrypted data;
– Zheng et al., CN 10512491 A, for a distributed storage architecture with dense tree structure based on the metadata for the disc area management; and
– Liu et al., 2010/0325132, for querying compressed time-series signals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: August 24, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152